

EXHIBIT 10.62










April 23, 2008




Mr. Dale Heins
17 Babler Lane
St. Louis, MO 63124


RE: Employment


Dear Dale:


I am pleased to confirm your appointment as Senior Vice President and Chief
Financial Officer of CPI Corp. and Consumer Programs Incorporated (the
“Company”), effective as of April 19, 2008, on the following terms and
conditions:
 
    1.    Duties.  Under the direction of the Company’s Chief Executive Officer,
your duties and responsibilities will be that of a lead executive of the Company
including helping plan, implement and achieve the strategies and goals of the
Company as reviewed and established by the Board of Directors.
 
    2.    Base Cash Salary.  Your base cash salary will be $235,000 annually.
Your base cash salary will be reviewed with you no less than annually and may be
increased from time to time by the Compensation Committee of the Board of
Directors.
 
    3.    Annual Bonus.  You will be eligible to participate in the Performance
Incentive Plan of the Company as a key executive of the Company.  It is
anticipated that any payment due you under this plan will be paid substantially
in Restricted Shares with annual vesting as determined by the Compensation
Committee of the Board.
 
    4.    Access, Equipment and Expenses.  CPI will provide access to its
computer equipment and systems and will reimburse you for expenses incurred in
the course of performing your duties, subject to your submission of invoices or
other customary proof of expense.
 
    5.    Other Benefits.  As a CPI executive, you will generally be entitled to
continue participating in other active benefit plans and programs on the same
terms as the other executives in the Company.  These benefits currently include:


   a.  
401(k) Plan:  This qualified plan allows employees to contribute up to 25% of
base salary annually.  The company matches 50% of employee contributions up to a
maximum of 5% of salary in common stock.

 
 
 
 

 
 
 
   b.  
Health/Disability: The Company's benefit plan provides for competitive health
care coverage and short-term disability insurance.  Employee premiums are
adjusted annually.    Long-term disability insurance is also available.

 
   c.  
Life Insurance: Key managers of the Company are eligible for life insurance
equal to two times annual base salary to a maximum benefit of $400,000.  Once
per year, the key managers are offered an option to convert group term insurance
in excess of $50,000 to a permanent cash value policy.  Contributions that the
Company would have paid on the term life premiums are paid towards the permanent
insurance premium, and the key manager pays the balance.

 
   d.  
Vacation: You will be entitled to five weeks of paid vacation per year.

 
    6.    Termination and Severance.   If your employment is terminated by the
Company without Cause at any time, you shall be entitled to a severance amount
equal to one year’s base salary, payable in a lump sum, provided you execute and
deliver a release of all claims arising from or related to your employment and
the termination of your employment in a form satisfactory to the Company.  If
your employment is terminated for any other reason, you will be entitled to no
benefits, except as provided by law or under the specific terms of the Company’s
benefit programs in which you are then participating.  “Cause” as used herein
shall mean any of the following:  (i) an act committed, after the date of this
Agreement, in bad faith and to the detriment of the Company or any of its
affiliates, (ii) refusal or failure to act in substantial accordance with any
written material direction or order of the Company, (iii) repeated unfitness or
unavailability for service, disregard of the Company’s rules or policies after
reasonable notice and opportunity to cure, or misconduct, but not incapacity,
(iv) entry of a final order of judgment affirming the conviction of a crime
involving dishonesty, breach of trust, or physical or emotional harm to any
person, (v) any breach or threatened breach of Sections 7, 8, 9 or 10 of this
Agreement, or (vi) material breach or violation of any other provision of this
Agreement or of any other contractual obligation to the Company or any of its
affiliates.
 
    7.    Insider Status.  As a key executive of the Company, you will be
considered an “insider” subject to SEC reporting of all stock transactions and
to pre-clearance of all transactions through the Company’s General Counsel.
 
    8.    Confidentiality.  You will maintain in confidence all non-public
information you learn about the Company and its business, including strategies,
plans, prospects and financial, employee, vendor and customer information.  You
will not use, copy or disclose any such information except as necessary to
perform the functions of your job or with the prior consent of the company.
 
    9.    Non-Compete and Non-Solicitation.   It is agreed that you will not be
employed directly by or act in an advisory role for any direct competitor of the
Company during the period of your employment and for a period of one year from
the date of termination.
 
 
 
 
 

 
 
    10.    Work for Hire.   As an employee, you agree that your ideas, concepts,
graphics, creative or other products of your work will be owned by the Company,
and you agree to acknowledge the Company’s ownership in writing upon request
from the Company.


Please acknowledge your agreement to the terms set forth above by signing one
copy of this letter in the space provided below and returning a signed original
to me.


                                                                                     
 
 

  Sincerely,      
 
By:
/s/Jane E. Nelson     Jane E. Nelson     Secretary and General Counsel      

 
 
 
 


Accepted this 23rd day of April, 2008


/s/Dale Heins
________________________________
Dale Heins

 
 

 
